Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10906204. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are encompassed by the scope of claims 1-17 of patent 10906204.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9, “ the compartment” is lacking antecedent basis.
Claim 15, “preferably” is indefinite as it confuses the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-14, 16-21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer (DE102008046769) .
Per claims 1-5, Fischer shows a method of manufacturing an insulating core element for a translucent building element, comprising: providing two separation panels (11, 12) which are substantially parallel to each other, which separation panels are provided with a grid of multiple elongated light-conducting elements (4, 1) which extend parallel to each other substantially perpendicularly to the two separation panels, and which extend through the separation panels, wherein the separation panels sealingly close off against the multiple elongated light-conducting elements extending through said panels; applying a formwork (7, 10) so that an intermediate space between the separation panels is closed at least along these panels of the compartments; providing a foam-forming substance (15, 30, figures 6, 9, 15)  in the intermediate space between the separation panels which substance forms a mono-block of insulating foam; and removing the formwork after the insulating foam is formed, wherein providing two separation panels comprises: providing a first set of auxiliary walls that are substantially parallel to one another, which auxiliary walls are provided with the grid of multiple elongated light-conducting element which extend parallel to each other substantially perpendicular to the auxiliary walls and which extend through the auxiliary walls such that between the auxiliary walls of the first pair of auxiliary walls an auxiliary space is provided; providing a second set of auxiliary walls that are substantially parallel to one another; which auxiliary walls are provided with the grid of multiple elongated light-conducting elements which extend parallel to each other substantially perpendicular to the auxiliary walls and which extend through the auxiliary walls such that between the auxiliary walls of the second pair of auxiliary walls an auxiliary space is provided; providing a formwork such that the first auxiliary space and the second auxiliary space are closed (figure 2) at least along at these panels of the compartments; providing a foam-forming substance in the first auxiliary space between the separation panels which substance is to form a mono-block of insulating foam; and providing a foam-forming substance in the second auxiliary space between the separation panels which substance is to form a mono-block of insulating foam, wherein the provision of two separation panels, respectively the auxiliary panels, comprises the provision of multiple stacked rows of elongated light-conductive elements, wherein each row comprises multiple elongated light-conducting elements positioned next to each other and which are mutually connected by means of at least two elongated connecting elements (3) extending substantially parallel to each other and substantially transverse to the longitudinal direction of the light- conducting elements at a distance from the ends of the light-conducting elements, whereby the connecting elements of two rows stacked on top of each other are in sealing contact with each other, and with the light conducting elements positioned therebetween so that the connection elements of the stacked rows form at least two separation panels, respectively auxiliary panels, which extend substantially perpendicularly to the longitudinal direction of the light-conducting elements, and define an intermediate space, respectively compartment, between them, wherein the separation panels, respectively the auxiliary panels, are flexible, and more specifically compressible, wherein the light-conducting elements and the separation panels, respectively the auxiliary panels, have a sealed connection with each other such that a substantial leaking of reactive components, a mixture of foam-forming reactive components, an intermediate product of the reactive components and/or the foam through the separation panels, respectively the auxiliary panels, is not possible.
	Per claims 6-7, Fishcher further shows an insulating core element (30, 15) for a translucent building element comprising: a mono-block of insulating foam;
a grid of multiple elongated light-conducting elements which extend parallel to each other, substantially perpendicular to a first plane of the mono-block and a second plane of the mono-block, wherein the second plane is situated opposite to the first plane, and wherein the light-conducting elements extend outside the mono-block, multiple stacked rows of elongated, light-conducting elements (2, 1), wherein each row comprises a multitude of side-by-side oriented, elongated, light-conducting elements which are interconnected by means of at least two elongated connecting elements (3) extending substantially parallel to each other and substantially perpendicularly to the longitudinal direction of the light-conducting elements at a distance from the ends of the light- conducting elements; and the connecting elements of each two rows stacked on top of each other are in sealing contact with each other and with light-conducting elements positioned therebetween for forming sides of the mono-block, so that the connection elements of the stacked rows form at least two separation panels which extend substantially perpendicularly to the longitudinal direction of the light-conducting elements, and define an intermediate space between them which is filled with an insulating foam.
	Per claims 8-11, Fischer further shows a method for manufacturing a translucent building element, comprising: providing at least one insulating core element according to claim 6; providing a formwork for the mono-block, so that a first compartment is formed, wherein the formwork forms side walls of the compartment; applying a hardening material in liquid form in the first compartment; bringing the first plane of the mono-block and the hardening material into contact, such that surfaces of the mono-block other than the first plane and the second plane substantially coincide with the side walls of the compartment (see figures 9-10 for the teaching compartment); allowing the hardening material to harden; and removing the formwork, the first plane of the mono-block forms a base surface of the compartment; and applying a hardening material involves pouring a hardening material in the first compartment (see figures 9-10), wherein the formwork is arranged such that at a second side of the core element, which is located opposite the first side, a second compartment is formed, and the method further comprising applying a hardening material in liquid form in the second compartment (see figures 9-10), removing at least a portion of the light-conducting elements and/or material such that the ends of the multiple elongated light-conducting elements substantially lie in the same plane as a top of the layer of the hardening material (figure 11).
	Per claim 12, Fischer further shows a translucent building element, comprising:
an insulating core element according to claim 6; a first layer of hardened material, substantially parallel to the first plane of the insulating core element, provided on the same side of the insulating core element as the first plane; and a second layer of hardened material, substantially parallel to the second plane of the insulating core element, provided on the same side of the insulating core element as the second plane,
wherein the first ends of the light-conducting elements on the side of the first layer substantially lie in the same plane as the outer side of the first layer; and wherein the second ends of the light-conducting elements on the side of the second layer substantially lie in the same plane as the outer side of the second layer.
	Per claims 13-14, Fischer further shows a method for manufacturing a translucent building element wall, comprising the following steps: a core wall is formed with multiple insulating core elements according to claim 12, wherein the intermediate spaces filled with insulating foam of adjacent core elements are placed against each other, and the separation panels of the core elements together form a separation panel of the core wall (see figures 9-11); providing a formwork for the core wall, wherein the formwork forms the side walls of the compartment; applying a hardening material in liquid form, such as concrete, in the first compartment; bringing the first side of the core wall and the hardening material into contact, such that sides of the core wall other than the first side of the core wall substantially coincide with the side walls of the compartment; allowing the hardening material to harden; and removing the formwork, wherein the formwork is arranged such that at a second side of the core wall, which is located opposite the first side, a second compartment is formed.
	Per claims 16-19, Fischer further shows the method of claim 1 having each separation panel has opposing surfaces, wherein the intermediate space is enclosed along three sides and surfaces of said two separation panels, wherein the separation panels are compressible, wherein each of the separation panels is formed by a plurality of elongated sectional elements (14, figure 8) that are sequentially positioned on top of each other to form a stack of elongated elements, wherein the grid of multiple elongated light- conducting elements is formed by a plurality of rows of multiple elongated light-conducting elements, wherein each row of multiple elongated light-conducting elements is positioned between two adjacent elongated sectional elements in the stack of elongated sectional elements, wherein the elongated sectional elements seal off against the multiple elongated light-conducting elements.
	Per claim 20, Fischer further shows the elongated connecting elements are provided against the first plane and second plane and seal off against the multiple elongated light-conducting elements.
	Per claim 21, Fischer further shows a method for forming a building block, the method comprising: placing two elongated sectional elements side by side with an intermediate space therebetween; placing a series of elongated light-conducting elements perpendicular to and on said two elongated sectional elements, extending substantially parallel to each other over the two elongated sectional elements and said intermediate space; sealingly placing two further elongated sectional elements on top of the two elongated sectional elements extending over the series of elongated light conducting elements; and repeating the steps of placing a series of elongated light conducting elements and further elongated sectional elements a plurality of times,
wherein two parallel separation panels with an intermediate space in between them and a grid of elongated light-conducting elements extending through the separation panels and crossing said intermediate space are formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer.
Fischer shows all the claimed method steps except for the element debouch being made smooth by grinding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Fischer’s disclosure to show the element debouch being made by grinding since grinding, filing, cleaning are well method steps for smoothing out the debouch of the element after the molding process in order to provide the elements with smooth and clean debouch.
Fischer as modified further shows the method comprising applying a hardening material in liquid form in the second compartment, wherein after curing of the hardening material, the surfaces from which the elongated, light-conducting elements debouch, are made smooth, preferably by grinding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different translucent constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

7/8/2022